DETAILED ACTION
This Office Action is in response to the Amendment filed on 4 November 2020.
Claims 1-19 and 21 are presented for examination.
Claims 1-2, 4-7, 9, 11, 13-15 and 17-18 are amended.
Claim 20 is canceled.
Claim 21 is new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 11 and 15 have been considered but are moot because the new ground of rejection does not rely on the primary reference applied against any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-10, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender et al (US 2013/0215774 A1), hereinafter Bender, in view of Johannson et al (US 2013/0242898 A1), hereinafter Johansson.

Regarding Claim 1, Bender discloses a terminal configured to be connected to an access network node in an access network (see Figure 3 and page 2, paragraph 28, lines 1-4 and page 3, paragraph 40; a terminal/(communication devices 120 or 150) configured to be connected to an access network node/(VOIP endpoints 100 or 130) in 

if the access network provides configurable robustness levels (see Table 1 and Figure 3 and page 2, paragraphs 28 and 30; if the access network/(network 160) provides/provides configurable robustness levels/(robustness levels as shown in Table 1) Note, If an ending CODEC set is not received at the starting endpoint, the network does not support configurable robustness levels for that media stream as disclosed in paragraph 30), send in a first message to the access network node information specifying the robustness level the terminal can handle when receiving or sending a traffic flow (see Figure 3 and page 2, paragraph 28, lines 1-13; send/informed in a first message/(the ending endpoint is informed of the starting CODEC set nominal data rate) to the access network node/(VOIP endpoint 130) information specifying the robustness level/(robustness levels as shown in Table 1) the terminal/(communication device 120) can handle when receiving or sending a traffic flow/transmission and reception from the starting endpoint to the ending endpoint. Note: “can” only indicates a possibility); 
receive in response to the first message a second message from the access network node comprising first robustness level information specifying a first robustness level the access network can use when receiving or sending a traffic flow (see Figure 3 and page 2, paragraph 28; receive/informed in response to the first message/(the 
Although Bender discloses a terminal as set forth above,
Bender does not explicitly disclose “receive from the access network node a third message comprising second robustness level information specifying a second robustness level that the access network currently is using for a specific traffic flow”.
However, Johansson discloses a terminal configured to:
receive from the access network node a third message comprising second robustness level information specifying a second robustness level that the access network currently is using for a specific traffic flow (see Figure 15, step 1503 and pages 8-9, paragraph 89; receive/receives from the access network node/(first RAT) a third message/(mobility command) comprising second robustness level information/(mobility command is one of a handover command, redirection, and NACC or an SVCC) specifying a second robustness level/(move the radio connection from the first RAT to a target cell belonging to a second RAT) that the access network/(wireless communication network) is using for a specific traffic flow/radio connection).

Although the combination of Bender and Johansson discloses a terminal as set forth above, 
The combination of Bender and Johansson does not explicitly disclose “adapt the reception and the sending of the traffic flow from the first to the second robustness level”.
However, Haartsen discloses a terminal configured to:
adapt the reception and the sending of the traffic flow from the first to the second robustness level (see page 2, paragraph 26, lines 6-7; adapt/change the reception and the sending of the traffic flow/stream from the first/first to the second/second robustness/robustness level/level).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “adapt the reception and the sending of the traffic flow from the first to the second robustness level” as taught by Haartsen in the combined system of Bender and Johansson to provide synchronization in radio communication system (see page 1, paragraph 1, lines 2-3 of Haartsen).
Regarding Claim 6, Bender discloses a method in a terminal to communicate with an access network node in an access network (see Figure 3 and page 2, paragraph 28, lines 1-4 and page 3, paragraph 40; a/a method/method in a terminal/(communication devices 120 or 150) said access network being configurable to support a plurality of robustness levels (see Figure 3 and page 3, paragraph 40, lines 6-7; said access network/(network 160) being configurable to support a plurality of robustness levels/one or more CODECs 140.  Note: “being” is functional language and has no patentable weight), wherein each robustness level corresponds to a transmission delay and loss limit which can be configured per individual traffic flow (see Table 1 and page 1, paragraph 7 and page 5, paragraph 59; wherein each robustness level/(robustness levels as shown in Table 1) corresponds to a transmission delay/delay and loss/loss limit which can be configured per individual traffic flow/CODEC G.711, G.729, G.723 v1, G.723 v2.  Note: “can be” is functional language and has no patentable weight), the terminal being configurable to support at least one robustness level (see Figure 3 and page 2, paragraph 28; the terminal/(communication devices 120 or 150) being configurable to support at least one robustness level/starting bandwidth measure of a starting CODEC set.  Note: “being” is functional language and has no patentable weight), said method comprising the steps of: 
determining whether the access network provides configurable robustness levels (see Table 1 and Figure 3 and page 2, paragraphs 28; determining/determined whether the access network/(network 160) provides/provides configurable robustness levels/(robustness levels as shown in Table 1) Note, If an ending CODEC set is not 
as a result of determining that the access network provides configurable robustness levels (see Table 1 and Figure 3 and page 2, paragraphs 28 and 30; as a result of determining/determined that the access network/(network 160) provides/provides configurable robustness levels/(robustness levels as shown in Table 1) Note, If an ending CODEC set is not received at the starting endpoint, the network does not support configurable robustness levels for that media stream as disclosed in paragraph 30), sending to the access network node a first message comprising information identifying a robustness level the terminal can handle when receiving or sending a traffic flow (see Figure 3 and page 2, paragraph 28, lines 12-13 and page 3, paragraph 40; sending/informed to the access network node/(VOIP endpoint 100) a first message/(the ending endpoint is informed of the starting CODEC set nominal data rate) comprising information identifying a robustness level/(robustness levels as shown in Table 1) the terminal/(communication device 120) can handle when receiving or sending a traffic flow/transmission and reception from the starting endpoint to the ending endpoint.  Note: “can handle” only indicates a possibility);
receiving as a response to the first message a second message transmitted by the access network node (see Figure 3 and page 2, paragraph 28; receiving as a response to the first message/(the ending endpoint is informed of the starting CODEC set nominal data rate) a second message/(the starting endpoint is informed of the ending CODEC set nominal data rate) transmitted/informed by the access network node/(VOIP endpoint 100) a first robustness level/(a current CODEC set comprising a 
Although Bender discloses a method in a terminal as set forth above,
Bender does not explicitly disclose “receiving a third message transmitted by the access network node, the third message comprising second robustness level information specifying a second robustness level that the access network currently is using for a specific traffic flow”.
However, Johansson discloses a terminal configured to:
receiving a third message transmitted by the access network node (see Figure 15, step 1503 and pages 8-9, paragraph 89; receiving/receives a third message/(mobility command) transmitted/(UE receives) by the access network node/first RAT), the third message comprising second robustness level information specifying a second robustness level that the access network currently is using for a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “receiving a third message transmitted by the access network node, the third message comprising second robustness level information specifying a second robustness level that the access network currently is using for a specific traffic flow” as taught by Johansson in the system of Bender to improve Mobility Robustness Optimization (see page 1, paragraph 9, line 12 of Johansson).
Although the combination of Bender and Johansson discloses a method in a terminal as set forth above, 
The combination of Bender and Johansson does not explicitly disclose “adapting the reception and the sending of the traffic flow from the first to the second robustness level”.
However, Haartsen discloses a terminal configured to:
adapting the reception and the sending of the traffic flow from the first to the second robustness level (see page 2, paragraph 26, lines 6-7; adapting/change the reception and the sending of the traffic flow/stream from the first/first to the second/second robustness/robustness level/level).

Regarding Claim 7, Bender discloses the method, wherein the step of adapting the reception and the sending of the traffic flow is done by choosing a different codec type (see Table 1 and Figure 3 and page 1, paragraph 7 and page 2, paragraphs 28 and 30; wherein the step of adapting/adapting the reception and the sending/transmission of the traffic flow/(media packets) is done by choosing/selecting a different/(different CODEC sets are described in paragraph 28) codec type/CODEC sets).
Regarding Claim 8, Bender discloses the method, wherein the terminal is a mobile terminal and the access network node is a radio access network node (see Figure 3 and page 3, paragraph 40; wherein the terminal/(communication devices 120 or 150) is a mobile terminal/(communication devices 120 and 150) and the access network node/(VOIP endpoints 100 or 130) is a radio access network node/VOIP endpoints 100 and 130).
Regarding Claim 9, Bender discloses the method, wherein the third message comprising the second robustness level information specifying the second robustness level (see Figure 3 and pages 2-3, paragraph 31, lines 1-3 and 8-13; wherein the third message/(current CODEC) comprising the second robustness level information/(the 
Although Bender discloses the method as set forth above,
Bender does not explicitly disclose “is received as a result of a handover to a different cell or radio technology initiated by the radio access network node”.
However, Johansson discloses the method, wherein the third message is received as a result of a handover to a radio technology initiated by the radio access network node (see Figure 15, step 1502 and pages 8-9, paragraph 89; wherein the third message/(mobility command) is received/receives as a result of a handover/handover to a radio technology/(second RAT) initiated by the radio access network node/base station).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “is received as a result of a handover to a different cell or radio technology initiated by the radio access network node” as taught by Johansson in the system of Bender to improve Mobility Robustness Optimization (see page 1, paragraph 9, line 12 of Johansson).
Regarding Claim 10, Although Bender discloses the method as set forth above,
Bender does not explicitly disclose “wherein the third message is received in as a result of Single Radio Voice Call Continuity, SRVCC initiated by the radio access network node”.
However, Johansson discloses the method, wherein the third message is received in as a result of Single Radio Voice Call Continuity, SRVCC initiated by the radio access network node (see Figure 15, step 1502 and pages 8-9, paragraph 89; 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the third message is received in as a result of Single Radio Voice Call Continuity, SRVCC initiated by the radio access network node” as taught by Johansson in the system of Bender to improve Mobility Robustness Optimization (see page 1, paragraph 9, line 12 of Johansson).
Regarding Claim 19, Bender discloses a computer program product comprising a non-transitory computer readable medium storing a computer program, comprising computer readable instructions which when executed on a terminal causes the terminal  to perform the method (see Figure 3 and page 2, paragraph 29, lines 1-2 and page 3, paragraph 40; comprising computer readable instructions which when executed/(communication devices 120 and 150 have computer readable instructions) executed) on a terminal/(communication devices 120 or 150) causes the terminal/(communication devices 120 and 150) to perform the method/method) of claims 6 (as rejected in claim 6 above).
Regarding Claim 21, Bender discloses the method, wherein the first robustness information further comprises loss limit target information that specifies a loss limit target (see page 5, paragraph 21; wherein the first robustness information further comprises loss limit target information that specifies a loss limit target/If the packet loss ratio exceeds the acceptable packet loss ratio for the current CODEC set configuration .

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Johansson and further in view of Haartsen and further in view of Ochiai et al (US 2013/0003571 A1), hereinafter Ochiai.

Regarding Claim 2, Although the combination of Bender, Johansson and Haartsen discloses the terminal as set forth above,
The combination of Bender, Johansson and Haartsen does not explicitly disclose “further configured to adapt the reception and the sending of the traffic flow by selecting a different forward error correction algorithm”.
However, Ochiai discloses the terminal, further configured to adapt the reception and the sending of the traffic flow by selecting a different forward error correction algorithm (see Figures 1, 11 and 12 and page 6, paragraph 102 and page 11, paragraph 153; further configured to adapt the reception and the sending of the traffic flow/(robustness against packet losses) by selecting/select a different forward error correction/FEC algorithm/algorithm).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “further configured to adapt the reception and the sending of the traffic flow by selecting a different forward error correction algorithm” as taught by Ochiai in the combined system of Bender, 
Regarding Claim 3, Bender discloses the terminal, being a mobile terminal configured to be connected to a radio access network node (see Figure 3 and page 3, paragraph 40; being a mobile terminal/(communication devices 120 or 150) configured to be connected to a radio access network node/VOIP endpoints 100 or 130.  Note: “to be” is functional language and has no patentable weight).
Regarding Claim 4, Bender discloses the terminal, wherein the third message comprising the second robustness level information specifying the second robustness level (see Figure 3 and pages 2-3, paragraph 31, lines 1-3 and 8-13; wherein the third message/(current CODEC) comprising the second robustness level information/(the CODEC set is associated with a bandwidth range) specifying the second robustness level/current CODEC with alternate nominal data rate).
Although Bender discloses the terminal as set forth above,
Bender does not explicitly disclose “is received as a result of a handover to a different cell or radio technology initiated by the radio access network node”.
However, Johansson discloses the terminal, wherein the third message is received as a result of a handover to a radio technology initiated by the radio access network node (see Figure 15, step 1502 and pages 8-9, paragraph 89; wherein the third message/(mobility command) is received/receives as a result of a handover/handover to a radio technology/(second RAT) initiated by the radio access network node/base station).

Regarding Claim 5, Bender discloses the terminal, wherein the third message comprising the second robustness level information specifying the second robustness level (see Figure 3 and pages 2-3, paragraph 31, lines 1-3 and 8-13; wherein the third message/(current CODEC) comprising the second robustness level information/(the CODEC set is associated with a bandwidth range) specifying the second robustness level/current CODEC with alternate nominal data rate).
Although the combination of Bender disclose the terminal as set forth above,
Bender does not explicitly disclose “is received as a result of Single Radio Voice Call Continuity, SRVCC initiated by the radio access network node”.
However, Johansson discloses the terminal, wherein the third message is received as a result of Single Radio Voice Call Continuity, SRVCC initiated by the radio access network node (see Figure 15, step 1502 and pages 8-9, paragraph 89; wherein the third message/(mobility command) is received/receives as a result of Single Radio Voice Call Continuity, SRVCC/SRVCC initiated by the radio access network node/base station).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “is received as a result of Single Radio Voice Call Continuity, SRVCC initiated by the radio access network .

Claims 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Johansson.

Regarding Claim 11, Bender an access network node in an access network being configurable to support a plurality of robustness levels (see Figure 3 and page 2, paragraph 28, lines 1-4 and page 3, paragraph 40; an access network node/(VOIP endpoints 100 or 130) in an access network/(network 160) being configurable to support a plurality of robustness level/one or more CODECs 140.  Note: “being” is functional language and has no patentable weight), wherein each robustness level corresponds to a transmission delay and loss limit which can be configured per individual traffic (see Table 1 and page 1, paragraph 7 and page 5, paragraph 59; wherein each robustness level/(robustness levels as shown in Table 1) corresponds to a transmission delay/delay and loss/loss limit which can be configured per individual traffic flow/CODEC G.711, G.729, G.723 v1, G.723 v2.  Note: “can be” only indicates a possibility), the network node configured to be connected to at least one terminal and comprising a processor circuitry coupled to a non-transitory memory storing computer program instructions wherein when the processor circuitry executes the instructions (see Figure 3 and page 3, paragraph 40; the network node/(VOIP endpoints 100 or 130) configured to be connected to at least one terminal/(communication devices 120 or 150) and comprising a processor circuitry/(VOIP endpoints 100 and 130 contain a processor) coupled to a 
send (see Figure 3 and page 2, paragraph 28, lines 12-13; send/informed), in response a first message indicating the robustness level the terminal can handle when receiving or sending a traffic flow (see Figure 3 and page 2, paragraph 28, lines 12-13; in response a first message/(the ending endpoint is informed of the starting CODEC set nominal data rate) indicating the robustness level/(robustness levels as shown in Table 1) the terminal/(communication device 120) can handle when receiving or sending a traffic flow/transmission and reception from the starting endpoint to the ending endpoint.  Note: “can” only indicates a possibility), a second message to the terminal (see Figure 3 and page 2, paragraph 28; a second message/(the starting endpoint is informed of the ending CODEC set nominal data rate) to the terminal/communication device 120 or 150), the second message comprising first robustness level information specifying a first robustness level the access network can use when receiving or sending a traffic flow (see Figure 3 and page 2, paragraph 28; the second message/(the starting endpoint is informed of the ending CODEC set nominal data rate) comprising first robustness level information specifying a first robustness level/(a current CODEC set comprising a data rate equal to the lower of the starting CODEC set nominal data rate) the access network/(network 160) can use when receiving or sending a traffic flow/transmission 
Although Bender discloses a terminal as set forth above,
Bender does not explicitly disclose “in response to changed robustness level in the access network, send to the terminal a third message comprising second robustness level information specifying a second robustness level that the access network is using for a specific traffic flow”.
However, Johansson discloses a terminal, wherein the terminal is configured to:
in response to changed robustness level in the access network (see Figure 14, step 1401 and page 8, paragraph 88, lines 1-5; in response to changed robustness level/(a failure event in a first cell) in the access network/wireless communication network), send to the terminal a third message comprising second robustness level information specifying a second robustness level that the access network is using for a specific traffic flow (see Figure 15, step 1503 and pages 8-9, paragraph 89; send/(UE receives) to the terminal/UE a third message/(mobility command) comprising second robustness level information/(mobility command is one of a handover command, redirection, and NACC or an SVCC) specifying a second robustness level/(move the radio connection from the first RAT to a target cell belonging to a second RAT) that the access network/(wireless communication network) is using for a specific traffic flow/radio connection).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “in response to changed robustness level in the access network, send to the terminal a third message 
Regarding Claim 12, Bender discloses the access network node, being a radio access network node (see Figure 3 and page 3, paragraph 40; being a radio access network node/VOIP endpoints 100 or 130).
Regarding Claim 13, Bender discloses the access network node, wherein the step of sending the third message comprising the second robustness level information specifying the second robustness level (see Figure 3 and pages 2-3, paragraph 31, lines 1-3 and 8-13; wherein the step of sending the third message/(current CODEC) comprising the second robustness level information/(the CODEC set is associated with a bandwidth range) specifying the second robustness level/current CODEC with alternate nominal data rate).
Although Bender discloses the access network node as set forth above,
Bender does not explicitly disclose “is done in relation to initiating handover of the terminal to a different cell or radio technology”.
However, Johansson discloses the access network node, wherein the step of sending the third message is done in relation to initiating handover of the terminal to a radio technology (see Figure 15, step 1502 and pages 8-9, paragraph 89; wherein the step of sending/(UE receives) the third message/(mobility message) is done in relation to initiating handover/handover of the terminal/UE to a radio technology/second RAT).

Regarding Claim 14, Bender discloses the access network node, wherein the step of sending the third message comprising the second robustness level information specifying the second robustness level (see Figure 3 and pages 2-3, paragraph 31, lines 1-3 and 8-13; wherein the step of sending the third message/(current CODEC) comprising the second robustness level information/(the CODEC set is associated with a bandwidth range) specifying the second robustness level/current CODEC with alternate nominal data rate).
Although Bender discloses the access network node as set forth above,
Bender does not explicitly disclose “is done in relation to initiating Single Radio Voice Call Continuity, SRVCC”.
However, Johansson discloses the access network node, wherein the step of sending the third message is done in relation to initiating Single Radio Voice Call Continuity, SRVCC (see Figure 15, step 1502 and pages 8-9, paragraph 89; wherein the step of sending the third message/( mobility command) is done in relation to initiating/handover Single Radio Voice Call Continuity, SRVCC/SRVCC).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “is done in relation to initiating Single Radio Voice Call Continuity, SRVCC” as taught by Johansson in the 
Regarding Claim 15, Bender discloses a method in an access network node located in an access network to communicate with at least one terminal (see Figure 3 and page 2, paragraph 28, lines 1-4 and page 3, paragraph 40; a method/method in an access network node/(VOIP endpoints 100 or 130) located in an access network/(network 160) to communicate/(transmit media packets between endpoints) with at least one terminal/communication devices 120 or 150), said access network being configurable to support a plurality of robustness levels (see Figure 3 and page 3, paragraph 40, lines 6-7; said access network/(network 160) being configurable to support a plurality of robustness levels/one or more CODECs 140), wherein each robustness level corresponds to a transmission delay and loss limit which can be configured per individual traffic flow (see Table 1 and page 1, paragraph 7 and page 5, paragraph 59; wherein each robustness level/(robustness levels as shown in Table 1) corresponds to a transmission delay/delay and loss/loss limit which can be configured per individual traffic flow/CODEC G.711, G.729, G.723 v1, G.723 v2), the access network node being further configurable to support a plurality of robustness levels (see Figure 3 and page 2, paragraph 28; the access network node(VOIP endpoint 100 or 130) being further configurable to support a plurality of robustness levels/one or more CODECs 140.  Note: “can” only indicates a possibility), said method comprising the steps of:
receiving a first message transmitted by the terminal (see Figure 3 and page 2, paragraph 28, lines 13-15; receiving/informed a first message/(the ending endpoint is 
sending in response to the first message a second message comprising first robustness level information specifying a first robustness level the access network can use when receiving or sending a traffic flow (see Figure 3 and page 2, paragraph 28; sending/informed in response to the first message/(the ending endpoint is informed of the starting CODEC set nominal data rate) a second message/(the starting endpoint is informed of the ending CODEC set nominal data rate) comprising first robustness level information/(a current CODEC set comprising a data rate equal to the lower of the starting CODEC set nominal data rate) specifying a first robustness level/(a current CODEC set comprising a data rate equal to the lower of the starting CODEC set nominal data rate) the access network/(network 160) can use when receiving or sending a traffic flow/transmission and reception from the starting endpoint to the ending endpoint. Note: “can” only indicates a possibility).
Although Bender discloses a method in an access network node as set forth above,

However, Johansson discloses a method in an access network node, said method comprising the steps of:
sending to the terminal as a response to changed robustness level in the access network a third message comprising second robustness level information specifying a second robustness level that the access network is using for a specific traffic flow (see Figure 15, step 1503 and pages 8-9, paragraph 89; sending/(UE receives) to the terminal/UE as a response to changed robustness level/(a failure event in a first cell) in the access network/(wireless communication network) a third message/(mobility command) comprising second robustness level information/(mobility command is one of a handover command, redirection, and NACC or an SVCC) specifying a second robustness level/(move the radio connection from the first RAT to a target cell belonging to a second RAT) that the access network/(wireless communication network) is using for a specific traffic flow/radio connection).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “sending to the terminal as a response to changed robustness level in the access network a third message comprising second robustness level information specifying a second robustness level that the access network is using for a specific traffic flow” as taught by 
Regarding Claim 16, Bender discloses the method, wherein the network node is a radio access network node (see Figure 3 and page 3, paragraph 40; wherein the network node/(VOIP endpoints 100 or 130) is a radio access network node/VOIP endpoints 100 or 130).
Regarding Claim 17, Bender discloses the method, wherein the step of sending the third message comprising second robustness level information the second robustness level (see Figure 3 and pages 2-3, paragraph 31, lines 1-3 and 8-13; wherein the step of sending the third message/(current CODEC) comprising second robustness level information/(the CODEC set is associated with a bandwidth range) the second robustness level/current CODEC with alternate nominal data rate).
Although Bender discloses the method as set forth above,
Bender does not explicitly disclose “is done in relation to initiating handover of the terminal to a different cell or radio technology”.
However, Johansson discloses the method, wherein the step of sending the third message is done in relation to initiating handover of the terminal to a radio technology (see Figure 15, step 1502 and pages 8-9, paragraph 89; wherein the step of sending/(UE receives) the third message/(mobility message) is done in relation to initiating handover/handover of the terminal/UE to a radio technology/second RAT).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “is done in relation to initiating handover of the terminal to a different cell or radio technology” as taught by 
Regarding Claim 18, Bender discloses the method, wherein the step of sending the third message comprising second robustness level information the second robustness level (see Figure 3 and pages 2-3, paragraph 31, lines 1-3 and 8-13; wherein the step of sending the third message/(current CODEC) comprising second robustness level information/(the CODEC set is associated with a bandwidth range) the second robustness level/current CODEC with alternate nominal data rate).
Although Bender discloses the method as set forth above,
Bender does not explicitly disclose “is done in relation to initiating handover of the terminal to a different cell or radio technology”.
However, Johansson discloses the method, wherein the step of sending the third message is done in relation to initiating handover of the terminal to a radio technology (see Figure 15, step 1502 and pages 8-9, paragraph 89; wherein the step of sending/(UE receives) the third message/(mobility message) is done in relation to initiating handover/handover of the terminal/UE to a radio technology/second RAT).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “is done in relation to initiating handover of the terminal to a different cell or radio technology” as taught by Johansson in the system of Bender to improve Mobility Robustness Optimization (see page 1, paragraph 9, line 12 of Johansson).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Singh et al (US 2008/0253462 A1) discloses System and Method for Wireless Communication of Uncompressed Video Using Mode Changes Based on Channel Feedback (CF).  Specifically, Figures 5 and 8 and paragraphs 6, 38-39 and 80.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385.  The examiner can normally be reached on M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A.M/           Examiner, Art Unit 2469                                                                                                                                                                                             /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469